Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3-4 limitations are not in the specification. According to the specification the balloon 50 is the reflector and it is on the outside of the balloon 28 (see [0022] and Fig. 1). Examiner interprets the limitation as the reflector balloon position on the outside of the balloon. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1-7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fjield et al. (US 2002/0065512 (provided in the IDS)), in view of Sherman et al. (US 5,971,980) and further in view of McLurken et al. (US 2002/0062123 (provided in the IDS)). 

3.	Addressing claim 1, Fjield discloses an apparatus for applying energy intraluminally to a target tissue, the apparatus comprising:
a catheter having a distal region adapted for placement adjacent to a tissue wall, wherein the tissue wall is between the distal region and the target tissue (see [0010-0011], [0016-0017], [0045], [0059], Figs. 1, and 14; element 16);
an ultrasound transducer disposed at the distal region of the catheter (see [0045] and Fig. 1; element 20); 
a balloon disposed at the distal region of the catheter, wherein the ultrasound transducer is disposed within the balloon (see Fig. 1 and [0046]; element 28); 
an energy emission source configured to provide electrical energy to the ultrasound transducer, the energy emission source configured to cause the ultrasound transducer to continuously emit energy for a time duration to ablate the target tissue (see [0003], [0016-0017], [0059] and [0065]); 

However, Fjield does not disclose the ultrasound transducer emits energy for a first time duration and a second time duration during an ablation cycle, energy is emitted during the first time duration to ablate a first portion of the target tissue without ablating a second portion of the target tissue, wherein energy is cyclically emitted during the second time duration to ablate the second portion of the target tissue (examiner interprets the claim limitation according to applicant’s specification paragraph [0025] as the energy/power does not change during first duration to get the temperature of tissue to a desire temperature to ablate tissue to cause lesion, then the probe cycle or turn on/off the probe to prevent the temperature to exceed design range to continue ablate more tissue without causing undesirable damage to non-target tissue). In the same field of endeavor, Sherman discloses the ultrasound transducer emits energy for a first time duration and a second time duration during an ablation cycle, energy is emitted continuously during the first time duration to ablate a first portion of the target tissue without ablating a second portion of the target tissue, wherein energy is cyclically emitted during the second time duration to ablate the second portion of the target tissue (see Fig. 3, abstract, col. 2, lines 17-34, col. 3, lines 1-24 and col. 6, lines 12-30; the first duration is before monitor temperature and increase/decrease duty cycle; in the first duration the temperature reach desire temperature and ablate first portion of tissue to create lesion; in the second duration the duty cycle is adjusted (increase/decrease) to adjust the power delivery to maintain the probe at desire temperature to further ablate second portion to create deeper lesion without ablating non-targeted tissue; as interpret the claim according to applicant specification basically during first duration the probe is set to reach desire temperature to create lesion then maintain this desire temperature by turn on/off probe to further ablate tissue without undesirable damage; Sherman disclose the same inventive concept; Fjield discloses first duration is continuous emission of energy; continuous emission mean the probe is not adjusted so the power output is the same; in the first duration of Sherma the emission is also continuously because it is the power is set at initial level; in the second duration the duty cycle changes therefore the power output varies to maintain design temperature for the probe and tissue). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fjield to control duty cycle of power source to prevent temperature from exceed desire level that cause damage to healthy tissue as taught by Sherman because this help create deeper thermal lesion and ablate/necrose tissue without exceed temperature design that produce unnecessary/collateral damage (see col. 2, lines 8-39). 

	McClurken discloses wherein the energy emission source causes the ultrasound transducer to emit modulated energy based on an empirical determination without monitoring temperature (see abstract, Fig. 2, [0023-0027], [0131], [0157-0174], [0259] and [0311]; modulate power is based on experiment and mathematical model which determine empirically). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fjield to have the energy emission source causes the ultrasound transducer to emit modulated energy based on an empirical determination without monitoring temperature as taught by McClurken because this allow for accurate setting of ultrasound without having to use sensor and active feedback (see [0311]; sensor and feedback at more cost and complication). This is a design option that is effective and less costly. Applicant discloses in paragraph [0025] that using empirical model is one option/embodiment while other embodiments use imaging or sensor to monitor temperature. It is a designer choice that only require routine skill in the art. 

	4.	Addressing claims 2-6, Fjield discloses:
regarding claim 2, a reflector at the distal region of the catheter, the reflector having an active region to redirect energy from the ultrasound transducer, wherein the active region defines a focal region comprising a volume of the target tissue (see [0011] and [0020]); 
regarding claim 3, wherein the reflector is positioned within the balloon (see [0049] and Fig. 1; examiner interprets according to applicant’s specification paragraph [0022] and Fig. 1 the second balloon is the reflector which is on the outside); 
regarding claim 4, wherein the reflector comprises a collapsible balloon positioned within the balloon (see [0049] and Fig. 1; examiner interprets according to applicant’s specification paragraph [0022] and Fig. 1 the second balloon is the reflector which is on the outside); 
regarding claim 5, wherein the reflector is parabolic in shape and causes the active region to define a circular focal region (see Fig. 1 and [0065]; balloon 65 is parabolic shape); 
regarding claim 6, wherein the distal region of the catheter is adapted for placement within a blood vessel (see [0021] and [0110]);

Addressing claims 7 and 9, Sherman discloses:
regarding claim 7, wherein energy is continuously emitted at a first power level during the first time duration, wherein energy is cyclically emitted at the first power level and a second power level during the second time duration, and wherein the first power level is greater than the second power level (see abstract and Fig. 3; turn from zero/off to on to continuously emitted at a first initial power level; cycle on and off so second power level is off which is less than first power on/initial; also Fjield does not disclose duty cycle or turn on/off probe so Fjield turn on the probe (first power level) and ablate until the process is done then turn off the device therefore Fjield continuously emitted energy at first power level).
regarding claim 9, wherein no energy is delivered at the second power level (see abstract and Fig. 3, when power is off no energy is delivered).

5.	Claims 10-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fjield et al. (US 2002/0065512) and in view of Sherman et al. (US 5,971,980). 

6.	Addressing claim 10, Fjield discloses an apparatus for applying energy intraluminally to a target tissue, the apparatus comprising:
a catheter having a distal region adapted for placement adjacent to a tissue wall, wherein the tissue wall is between the distal region and the target tissue (see [0010-0011], [0016-0017], [0045], [0059], Figs. 1, and 14; element 16); 
an ultrasound transducer disposed at the distal region of the catheter, the ultrasound transducer configured to continuously emit energy at an initial level for a time duration sufficient to necrose a portion of the target tissue (see [0003], [0016-0017], [0059] and [0065]);

However, Fjield does not disclose the ultrasound transducer emits energy for a first time duration and a second time duration during an ablation cycle, energy is emitted during the first time duration to ablate a first portion of the target tissue without ablating a second portion of the target tissue, wherein energy is cyclically emitted during the second time duration to ablate the second portion of the target tissue (examiner interprets the claim limitation according to applicant’s specification paragraph [0025] as the energy/power does not change during first duration to get the temperature of tissue to a desire temperature to ablate tissue to cause lesion, then the probe cycle or turn on/off the probe to prevent the temperature to exceed design range to continue ablate more tissue without causing undesirable damage to non-target tissue). In the same field of endeavor, Sherman discloses the ultrasound transducer emits energy for a first time duration and a second time duration during an ablation cycle, energy is emitted continuously during the first time duration to ablate a first portion of the target tissue without ablating a second portion of the target tissue, wherein energy is cyclically emitted during the second time duration to ablate the second portion of the target tissue (see Fig. 3, abstract, col. 2, lines 17-34, col. 3, lines 1-24 and col. 6, lines 12-30; the first duration is before monitor temperature and increase/decrease duty cycle; in the first duration the temperature reach desire temperature and ablate first portion of tissue to create lesion; in the second duration the duty cycle is adjusted (increase/decrease) to adjust the power delivery to maintain the probe at desire temperature to further ablate second portion to create deeper lesion without ablating non-targeted tissue; as interpret the claim according to applicant specification basically during first duration the probe is set to reach desire temperature to create lesion then maintain this desire temperature by turn on/off probe to further ablate tissue without undesirable damage; Sherman disclose the same inventive concept; Fjield discloses first duration is continuous emission of energy; continuous emission mean the probe is not adjusted so the power output is the same; in the first duration of Sherma the emission is also continuously because it is the power is set at initial level; in the second duration the duty cycle changes therefore the power output varies to maintain design temperature for the probe and tissue). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fjield to control duty cycle of power source to prevent temperature from exceed desire level that cause damage to healthy tissue as taught by Sherman because this help create deeper thermal lesion and ablate/necrose tissue without exceed temperature design that produce unnecessary/collateral damage (see col. 2, lines 8-39).

7.	Addressing claims 11-12 and 16-20, Fjield discloses: 
regarding claim 11, wherein the target tissue comprises a transmural area of an organ or a blood vessel (see [0021] and [0110]);
regarding claim 12, wherein the distal region of the catheter is adapted for placement within a blood vessel (see [0021] and [0110]);
regarding claim 16, wherein the first portion of the targeted tissue provides a protective barrier to reduce damage to untargeted tissue during the second time duration (see [0003], [0016-0017] and [0059]; the lesion provide a full conduction block which result in reduce damage to untargeted tissue; Sherman discloses reach the target temperature to produce lesion/barrier then cycle power to produce deeper lesion in second duration (see Fig. 3, abstract, col. 2, lines 17-34, col. 3, lines 1-24 and col. 6, lines 12-30));
regarding claim 17, an energy emission source configured to provide electrical energy to the ultrasound transducer (see [0059]);
regarding claim 18, a balloon disposed at the distal region of the catheter, wherein the ultrasound transducer is disposed within the balloon (see Fig. 1A; transducer 20 is within balloons 28 and 50).
regarding claim 19, a reflector at the distal region of the catheter, the reflector having an active region to redirect energy from the ultrasound transducer, wherein the active region defines a focal region comprising a volume of the target tissue (see [0011] and [0020]);
regarding claim 20, wherein the reflector is parabolic in shape and causes the active region to define a circular focal region(see Fig. 1 and [0065]; balloon 65 is parabolic shape).

Addressing claims 13-14, Sherman discloses:
regarding claim 13, wherein energy is continuously emitted a first power level during the first time duration, wherein energy is cyclically emitted at the first power level and a second level during the second time duration and where the first power level is greater than the second power level (see abstract and Fig. 3; turn from zero/off to on to continuously emitted at a first initial power level; cycle on and off so second power level is off which is less than first power on/initial; also Fjield does not disclose duty cycle or turn on/off probe so Fjield turn on the probe (first power level) and ablate until the process is done then turn off the device therefore Fjield continuously emitted energy at first power level);
regarding claim 14, wherein no energy is delivered at the second power level (see abstract and Fig. 3, off is the second power level, and no energy is delivered when the device is off).

8.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fjield et al. (US 2002/0065512), in view of Sherman et al. (US 5,971,980) and further in view of McLurken et al. (US 2002/0062123). 

9.	Addressing claim 15, Fjield does not disclose wherein the ultrasound transducer is configured to emit modulated energy based on an empirical determination without monitoring temperature. McClurken discloses the ultrasound transducer emits modulated energy based on an empirical determination without monitoring temperature (see abstract, Fig. 2, [0023-0027], [0131], [0157-0174], [0259] and [0311]; modulate power is based on experiment and mathematical model which determine empirically). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fjield to have the energy emission source causes the ultrasound transducer to emit modulated energy based on an empirical determination without monitoring temperature as taught by McClurken because this allow for accurate setting of ultrasound without having to use sensor and active feedback (see [0311]; sensor and feedback at more cost and complication). This is a design option that is effective and less costly. Applicant discloses in paragraph [0025] that using empirical model is one option/embodiment while other embodiments use imaging or sensor to monitor temperature. It is a designer choice that only require routine skill in the art.

Response to Arguments

Applicant's arguments filed 02/06/22 have been fully considered but they are not persuasive. Applicant argues limitations of claims 3-4 are disclose in Fig. 3, paragraphs [0019-0021] and [0024] therefore 112 rejection should be withdraw. Applicant’s argument is not persuasive because Fig. 3, paragraphs [0019-0021 and [0024] does not disclose reflector 32 is positioned within the balloon 28 and the reflector 32 is a balloon within the balloon 28. Paragraphs [0019-0021 and [0024] only disclose “first balloon 28 includes an active wall 32 formed from film which is flexible but which can form a substantially noncompliant balloon structure when inflated”. Element 32 is an active wall, it could be element 32 is an active wall of the balloon 28 that could be inflate or deflate. If it is a wall of a balloon 28 then it is not within the balloon. These paragraphs are not clear that 32 is a balloon within balloon 28. Fig. 1 and 3 do not show that 32 is balloon within balloon 28. Elements 28 and 32 point to the same line in the drawing, it look as if 32 is just part of 28, instead of a balloon within a balloon. New limitation is address by new reference. Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793